Citation Nr: 0801595	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for loss of balance (ataxia) 
due to surgery performed at a VA Medical Center (VAMC) in 
July 1994.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 for ataxia with 
speech disturbance and hearing loss and tinnitus, due to 
surgery performed at a VAMC in July 1994.  

The veteran filed a timely notice of disagreement (NOD) in 
September 2004 for both claims as stated above.  The veteran 
submitted his substantive appeal for the two claims in 
February 2005, and during the April 2006 Decision Review 
Officer (DRO) hearing, withdrew the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for hearing loss 
and tinnitus, due to surgery performed at a VAMC in July 
1994.  The Board finds that the claim has been withdrawn and 
is no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the 
Board will proceed to adjudicate only the issue described in 
the title page of this decision.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in February 2005, the veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  He subsequently submitted a statement in September 2005, 
via his representative, wherein he withdrew his hearing 
request.  Therefore, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's loss of balance (ataxia) was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of balance (ataxia) due to surgery performed at a VAMC 
in July 1994 have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran contends that his balance problems are a result 
of an ear surgery performed at a local VAMC in 1994.  The 
veteran explains that he was informed of the possible risk of 
hearing loss as a result of the surgery, but he was never 
informed that he would endure balance problems after the 
surgery.  He further added that since the surgery, he has 
experienced a complete loss of motion which has forced him to 
use a walker.  The veteran asserts that the 1994 surgery 
caused his current balance problems.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2007) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in February 2004.  Therefore, under 
the statute, the opinion of the General Counsel cited above, 
and the new regulation, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation if the evidence 
does not establish negligence or other fault on the part of 
VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the record reveals that the veteran's initial 
complaints of balance problems date back prior to September 
1993.  The September 1993 VA outpatient treatment record 
reflects the veteran's complaints as well as a diagnosis of 
ataxia.  Subsequently thereafter, a January 1994 VA 
outpatient treatment record notes the veteran's complaints of 
a left ear injury with ongoing balance problems for two 
years.  Follow-up treatment in February 1994 noted continuing 
complaints of dizziness and vertigo.  The veteran was 
diagnosed with benign position vertigo.

In July 1994, the veteran underwent a left labyrinthectomy 
for left-sided hearing loss, tinnitus, and loss of balance.  
Surgery notes reveal that the veteran tolerated the procedure 
well without any complications.  Postoperatively, the veteran 
only reported mild to moderate vertigo on positional changes.  
He was able to ambulate with some assistance, with minimal 
stumbling.  The patient was discharged three days after the 
surgery in good condition.  The postoperative diagnosis was 
intractable vertigo, unsteadiness.  

Following the July 1994 surgery, the veteran continued to 
complain of loss of balance and slurred speech.  Complaints 
of mild dizziness, ataxia, and left-sided weakness were 
reported in August 1994 and September 1994.  Thereafter, in 
January 1996, private treatment records show balance problems 
and slurred speech, which were noticed after the veteran's 
left ear surgery in 1994.  Finally, in May 1999, the veteran 
was diagnosed with severe progressive ataxia of his left side 
with unknown etiology.  

In a November 2003 statement, a private physician stated that 
the veteran was first seen in his office in October 2003 with 
severe difficulties with balance necessitating the use of a 
walker.  The veteran attributed his symptoms to ear surgery 
occurring 10 years before and stated that since then his 
balance had deteriorated.

In a July 2005 examination report, Dr. B., noted that the 
veteran's gait had worsened since his last visit, and that 
the veteran was instructed in rehabilitation exercises.  The 
report merely records diagnoses which include moderate 
bilateral vestibulopathy and status post operative left 
labyrinthectomy.  

The veteran was afforded a VA examination by an 
otolaryngologist in May 2006 for his loss of balance 
complaints.  The veteran reported that he was having problems 
with unsteadiness, which necessitated the use of a walker for 
ambulatory purposes.  He also indicated that his left-sided 
hearing loss, left-sided tinnitus, severe unsteadiness, and 
dizziness occurred subsequent to the surgical procedure of a 
labyrinthectomy performed in 1994.  Prior to the surgery, the 
veteran informed the examiner that he was able to ambulate 
without significant problems.  Upon a review of the veteran's 
claims file and physical examination of the veteran, the 
examiner diagnosed the veteran with dizziness and 
unsteadiness, left-sided anacusic ear, and left-sided 
constant tinnitus.  In a November 2006 addendum, the examiner 
stated that there was nothing in the record to suggest that a 
breach in the standard of care might have occurred during the 
veteran's surgery in July 1994.  "[T]he current state of the 
veteran's loss of balance represents a normal surgical risk 
and would not be compensable under 38 U.S.C.A. § 1151."

After carefully reviewing the evidence, the Board finds that 
the veteran's loss of balance has not been determined to be 
the result of VA error or negligence.  In making this 
determination, the Board finds most probative the opinion 
rendered by the VA physician in November 2006.  The VA 
physician reviewed the claims file and opined that the 
veteran's current loss of balance is not the result of a 
breach in the standard of care provided during the veteran's 
July 1994 surgery.  Because there is no competent evidence 
suggesting a causal relationship between VA treatment and the 
veteran's current symptomatology, the Board concludes that 
the veteran does not have an additional disability that was 
caused or aggravated by the VA surgical procedure.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.  

The Board has given careful consideration to the veteran's 
contentions in support of his claim.  As previously 
mentioned, the veteran admits to being informed of possible 
hearing loss and recurrent tinnitus as complications of the 
surgery.  However, he testified during the April 2006 DRO 
hearing that he was not informed by VA staff that loss of 
balance was a complication of the surgery.  In addition, he 
stated that his loss of balance initially occurred after the 
operation and not before the July 1994 procedure.  The 
veteran further added that a private medical opinion by Dr. 
B. opines that his loss of balance is due to the July 1994 
surgery.

Regardless of the veteran's obviously sincere belief in the 
merits of his claim, the only evidence which suggests that 
his current loss of balance is due to VA's surgical procedure 
is his own statements.  As stated above, treatment records 
reflect complaints of balance problems for two years prior to 
the July 1994 surgery, and the veteran's July 1994 signed 
consent form notes that the veteran was notified of all 
possible risks of the procedure with an opportunity to ask 
questions.  Finally, Dr. B.'s July 2005 opinion does not 
attribute the veteran's dizziness to the July 1994 left 
labyrinthectomy.  The report merely records the veteran's 
diagnoses which also include "bilateral vestibulopathy."  
Thus, the Board finds there is no competent medical evidence 
of record which establishes a causal relationship between the 
veteran's loss of balance and the July 1994 surgery.  

The Board is aware of the veteran's contentions that VA was 
careless and negligent in the execution of the surgery, and 
that he incurred a substantial disability as a result.  
However, as a layperson, the veteran lacks the requisite 
medical expertise to offer a medical opinion, without 
competent substantiation.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim for 
compensation under 38 U.S.C.A. § 1151 for loss of balance 
(ataxia) due to surgery performed at a VAMC in July 1994, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  In 
the April 2004 letter, VA informed the veteran of the types 
of evidence needed in a claim for compensation under 
38 U.S.C.A. § 1151.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a November 2006 supplemental 
statement of the case to the veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal or 
issued in an appropriate document, the veteran has not been 
prejudiced, as his pending claim is denied.  Supplemental 
statement of the cases were also issued to him in February 
2007 and July 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records dated January 1996 to 
November 2003, VA outpatient treatment records from September 
1991 to October 2000, and Social Security Administration 
(SSA) medical records.  The veteran was also provided an 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of balance (ataxia) due to 
surgery performed at a VAMC in July 1994 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


